Appeals from decisions of the Workers’ Compensation Board, filed June 12, 1975, May 6, 1977, and November 29, 1977. The board found "upon the review of the entire record, the Board Panel finds based upon the credible evidence of the widow and the testimony of the doctors that the death was not solely caused by intoxication. The Panel finds that decedent’s accident at home which resulted in death was caused by instability of the injured right leg and was a direct consequence of the accident sustained on October 7, 1972.” The record contains substantial evidence to sustain the finding of the board. Decisions affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Mahoney, P. J., Sweeney, Larkin, Mikoll and Herlihy, JJ., concur.